Exhibit 10.1
THIRD AMENDMENT TO STOCKHOLDERS’ AGREEMENT
     THIS AGREEMENT is made and entered into effective as of the 15th day of
July, 2008, by and between Spheris Holding III, Inc. (hereinafter referred to as
the “Company”), Spheris Investment LLC, the Warburg Investors and the TowerBrook
Investors (f/k/a Soros Investors). Capitalized terms used herein without
definition elsewhere in this Amendment are defined in Section 17 of the
Stockholders’ Agreement (as defined below).
W I T N E S S E T H :
     WHEREAS, the Company, the Warburg Investors, the TowerBrook Investors and
Spheris Investment LLC have previously entered into a Stockholders’ Agreement,
dated November 5, 2004 as amended by that certain First Amendment to
Stockholders’ Agreement, dated August 17, 2006, and that certain Second
Amendment to Stockholders’ Agreement, dated May 2, 2007 (the “Stockholders’
Agreement”);
     WHEREAS, the Company, Spheris Investment LLC, the Warburg Investors and the
TowerBrook Investors wish to modify and amend the Stockholders’ Agreement
according to the terms set forth herein.
     NOW, THEREFORE, in consideration of the premises and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company, the Warburg Investors and the TowerBrook Investors do hereby agree as
follows:
     1. Paragraph 3.1 of the Stockholders’ Agreement is hereby deleted in its
entirety and amended and restated as follows:
     “As of the date hereof, the Board of Directors of the Company (the “Board”)
shall consist of Jonathan Bilzin, Wayne Smith, Neal Moszkowski, Steven Simpson,
Michael King, Robert Z. Hensley and John A. Kane. From and after the date
hereof, the Investors and the Company shall take all action within their
respective power, including but not limited to, the voting of all Shares Owned
by them, required to cause the Board to consist of no more than nine
(9) members, and at all times throughout the term of this Agreement, to include:
(a) at the option of the Warburg Investors, for as long as the Warburg Investors
Own at least twenty percent (20%) of the Common Stock Owned by Investors, two
(2) members designated by Warburg Pincus and, for as long as the Warburg
Investors Own at least five percent (5%) but less than twenty percent (20%) of
the Common Stock Owned by Investors, one (1) member designated by Warburg Pincus
(such members referred to herein as “Warburg Directors” and each a “Warburg
Director”);
(b) for as long as the TowerBrook Investors Own at least twenty percent (20%) of
the Common Stock Owned by Investors, two (2) members designated by the
TowerBrook Investors and, for as long as the TowerBrook Investors Own at least
five percent (5%) but less than twenty percent (20%) of the Common Stock Owned
by Investors, one (1)

 



--------------------------------------------------------------------------------



 



member designated by the TowerBrook Investors (such members referred to herein
as “TowerBrook Directors” and each a “TowerBrook Director”);
(c) one (1) member of management who shall be the Chief Executive Officer of the
Company then in office (the “Management Director”);
(d) four (4) independent members selected by the Majority Warburg Investors and
the Majority TowerBrook Investors (such members referred to herein as
“Independent Directors” and each an “Independent Director”).
     The parties hereto acknowledge that the four representatives to be
designated by the Warburg Investors and the TowerBrook Investors are the
directors that the holders of Preferred Stock are entitled to elect under the
Restated Certificate. The parties hereto further acknowledge that as of the date
hereof there are no Warburg Directors, the TowerBrook Directors shall be
Jonathan Bilzin and Neal Moszkowski, the Management Director shall be Steven
Simpson and the Independent Directors shall be Wayne Smith, Robert Z. Hensley,
John A. Kane and Michael King. In addition, subject to the ownership
requirements set forth in paragraphs (a) and (b) of this Section 3.1, the
Warburg Investors, on the one hand, and the TowerBrook Investors, on the other
hand, shall be entitled to designate an equal number of directors.”.
     2. Paragraph 3.3 of the Stockholders’ Agreement is hereby amended as
follows:
     (i) by inserting the words “, at the option of the Majority Warburg
Investors,” after the words “any such committee shall have,” and
     (ii) by inserting the words “, at the option of the Majority TowerBrook
Investors,” after the words “so long as the Warburg Investors are entitled to
elect at least one member of the Board and”.
     3. Paragraph 3.4 of the Stockholders’ Agreement is hereby amended as
follows:
     (i) by deleting the words “(which director shall be one of the TowerBrook
Directors)” contained in subparagraph (a) thereof and
     (ii) by deleting the words “(which director shall be one of the Warburg
Directors)” contained in subparagraph (b) thereof.
     4. A new Paragraph 3.5 shall be added to the Stockholders’ Agreement and
shall read as follows:
     “(a) For so long as there are no Warburg Directors serving on the Board and
the Warburg Investors Own at least twenty percent (20%) of the Common Stock
Owned by Investors, the Warburg Investors shall be entitled to designate two
non-voting observers (the “Warburg Observers”), who shall be entitled to observe
meetings of the Board. For so long as there are no Warburg Directors serving on
the Board and the Warburg Investors Own at least five percent (5%) but less than
twenty percent (20%) of the Common Stock Owned by the

 



--------------------------------------------------------------------------------



 



Investors, the Warburg Investors shall be entitled to designate one such Warburg
Observer. For so long as there are no TowerBrook Directors serving on the Board
and the TowerBrook Investors Own at least twenty percent (20%) of the Common
Stock Owned by Investors, the TowerBrook Investors shall be entitled to
designate two non-voting observers (the “TowerBrook Observers” and, together
with the Warburg Observers, the “Board Observers”), who shall be entitled to
observe meetings of the Board. For so long as there are no TowerBrook Directors
serving on the Board and the TowerBrook Investors Own at least five percent (5%)
but less than twenty percent (20%) of the Common Stock Owned by the Investors,
the TowerBrook Investors shall be entitled to designate one such Warburg
Observer.
     (b) The Board Observers shall be entitled to receive notice of all meetings
of the Board at the same time and in the same manner as the Board, and have full
rights to attend all meetings thereof and all meetings (whether such meetings
are formal or informal, are convened in person, telephonically, or by any other
telecommunication means) of any committee or subcommittee of the Board,
including, without limitation, any executive committee. The Company shall
provide the Board Observers all materials distributed to the Board and all other
information related to the Company which is made available to, or which would
otherwise be available upon reasonable request by, the Board or committee
members thereof. The Company shall also pay the reasonable out-of-pocket
expenses incurred by the Board Observers in connection with attending the
meetings of the Board and all committees thereof (including travel and related
expenses).
     (c) No Board Observer shall (i) be permitted to act in any way as a
director of the Board, (ii) be included for purposes of determining a quorum at
a meeting of the Board for the transaction of business or otherwise, (iii) vote
on any matter presented to or voted upon by the Board or (iv) without the prior
consent of the Board, disclose non-public, competitively sensitive Company
information to anyone outside of the Company.
     (d) The Chairman of the Board shall be entitled to, in its reasonable
discretion, excuse any Board Observer from any meeting or proceeding of the
Board, to the extent that the Chairman of the Board in good faith believes that
such action is required in order to comply with applicable law.”.
     5. Paragraph 5.1(a) of the Stockholders’ Agreement is hereby amended and
restated as follows: “Without the approval of (x) the Board and (y) for so long
as the Warburg Investors own at least five percent (5%) of the Common Stock
Owned by Investors, the affirmative vote of the Majority Warburg Investors, the
Company will not, and will not permit any Subsidiary to:”.
     6. A new Paragraph 5.5 shall be added to the Stockholders’ Agreement and
shall read as follows:
     “(a) In addition to the rights provided for in Paragraph 5.3, The Warburg
Investors will be entitled to the following contractual rights:
          (1) The Warburg Investors shall be permitted to consult with
management of the Company and its Subsidiaries (“Management”) on significant
business

 



--------------------------------------------------------------------------------



 



issues, including Management’s proposed annual operating plans, and Management
will make itself available to meet with the Warburg Investors regularly at
mutually agreeable times for such consultation and to review progress in
achieving said plans;
          (2) In the event of any material development to or affecting the
Company’s business, the Company shall notify the Warburg Investors and provide
the Warburg Investors with the opportunity, on reasonable prior written notice,
to consult with Management of its views with respect thereto; and
          (3) On reasonable prior written notice, the Warburg Investors may
discuss the business operations, properties and financial and other conditions
of the Company with Management and with the Company’s independent accountants
and investment bankers;
provided, however, that the Board shall be entitled to, in its reasonable
discretion, limit the foregoing rights to the extent that the Board in good
faith believes that such action is required in order to comply with applicable
law.
     (b) The aforementioned rights are intended to satisfy the requirement of
management rights for purposes of qualifying the Warburg Investors’ investments
in the Company as “venture capital investments” for purposes of the Department
of Labor “plan assets” regulation, 29 C.F.R. §2510.3-101. In the event the
aforementioned rights are not satisfactory for such purpose, the Company and the
Warburg Investors shall reasonably cooperate in good faith to agree upon
mutually satisfactory management rights that satisfy such regulations.”.
     7. Except as expressly modified herein, all of the terms of the
Stockholders’ Agreement shall remain in full force and effect.
     8. This Agreement may be executed in counterparts.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first written above.

                  SPHERIS HOLDING III, INC.    
 
           
 
  By:   /s/ Steven E. Simpson    
 
           
 
  Name:   Steven E. Simpson    
 
           
 
  Title:   President and CEO    
 
           
 
                SPHERIS INVESTMENT LLC (individually and as attorney-in-fact for
the holders of the Company’s Restricted Series A Preferred and Common Stock and
the Vianeta SPE General Partnership)    
 
           
 
  By:   /s/ Joel Ackerman    
 
           
 
  Name:   Joel Ackerman    
 
           
 
  Title:   Member    
 
           
 
                WARBURG PINCUS PRIVATE EQUITY VIII, L.P.    
 
           
 
  By:   Warburg Pincus Partners LLC, its General Partner    
 
           
 
  By:   /s/ Joel Ackerman    
 
           
 
  Name:   Joel Ackerman    
 
           
 
  Title:   Member    
 
           
 
                WARBURG PINCUS NETHERLANDS PRIVATE EQUITY VIII, C.V. I    
 
           
 
  By:   Warburg Pincus Partners LLC, its General Partner    
 
           
 
  By:   /s/ Joel Ackerman    
 
           
 
  Name:   Joel Ackerman    
 
           
 
  Title:   Member    
 
           

 



--------------------------------------------------------------------------------



 



                  WP-WP VIII INVESTORS L.P.    
 
           
 
  By:   Warburg Pincus Partners LLC, its General Partner    
 
           
 
  By:   /s/ Joel Ackerman    
 
  Name:  
Joel Ackerman
   
 
           
 
  Title:   Member    
 
           
 
                TOWERBROOK INVESTORS L.P.
(formerly Soros Private Equity Investors L.P.)    
 
           
 
  By:   /s/ Glenn F. Miller    
 
  Name:  
Glenn F. Miller
   
 
           
 
  Title:   Attorney-in-Fact    
 
           

 